                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN

 SAMTERIOUS GORDON,

        Plaintiff,                                               ORDER
 v.
                                                                 18-cv-176
 DREW CROSS, et al.

        Defendants.


       Plaintiff Samterious Gordon has filed a notice of appeal. To date, however, plaintiff

has not paid the appellate docketing fee. Although plaintiff has filed a motion for leave to

proceed without payment of the appellate filing fee, plaintiff neglected to include a certified

trust fund account statement (or institutional equivalent) as required by the federal in forma

pauperis statute, 28 U.S.C. § 1915(a)(2). Accordingly, the court cannot consider plaintiff’s

motion at this time.




                                            ORDER

       IT IS ORDERED that plaintiff Samterious Gordon may have until February 10, 2020

to either (1) pay the $505 appellate docketing fee; or (2) submit a certified trust fund account

statement for the six-month period preceding the filing of the appeal in compliance with 28

U.S.C. § 1915(a)(2). Failure to comply as directed may result in the dismissal of this appeal.

                       Entered this 24th day of January, 2020.


                                     BY THE COURT:


                                     /s/
                                     PETER OPPENEER
                                     Magistrate Judge
